Citation Nr: 1743128	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss disability currently rated as 10 percent disabling prior to September 19, 2014, and as 60 percent disabling thereafter.  

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, right foot, with calcaneal spur (claimed as foot condition).

4.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis, left foot, with calcaneal spur (claimed as foot condition and sore feet).

5.  Entitlement to an evaluation in excess of 30 percent for degenerative arthritis right knee, status post total knee replacement.

6.  Evaluation of right a right knee scar, currently rated as noncomepnsable.  

7.  Entitlement to a total disability rating due to service connected disability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to November 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2011, April 2012 and October 2014 rating decisions issued by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, Nashville, Tennessee, and Albuquerque, New Mexico, respectively.

The Board notes that during the period on appeal, the Veteran's evaluation for a bilateral hearing loss disability was increased to 60 percent effective September 19, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The 10 percent rating, currently in effect for the Veteran's service-connected tinnitus disability, is the maximum schedular rating.

2.  The competent evidence of record shows that the Veteran's bilateral foot disability is severe.

3.  Effective August 1, 2011, the Veteran's total right knee arthroplasty results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.

4.  The Veteran's right total knee replacement scar is stable, not painful, is not the result of a burn, does not affect an area of 6 square inches (sq. in.) or 39 square centimeters (sq. cm.) or greater, does not involve the head, face, or neck, and does not result in any limitation of function.

5.  The Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

1.  The claim for a rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for a 30 percent rating for the Veteran's bilateral foot disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2016).

3.  Effective August 1, 2011, the criteria for a disability rating of 60 percent for total right knee replacement have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

4.  The criteria for an initial compensable rating for a right total knee replacement scar are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2016).

5.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Tinnitus

A 10 percent evaluation is currently assigned to the Veteran's tinnitus under Diagnostic Code 6260.  The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The August 2011 claim, interpreted by the RO as a claim for increase was received after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Plantar Fasciitis

Foot disabilities are governed by the provisions of 38 C.F.R. § 4.71a, Codes 5276 through 5284.  None of these codes specifically lists plantar fasciitis; therefore, the RO applied what it considered to be the most closely analogous Code - Code 5099-5284, which governs ratings for foot injuries.  See 38 C.F.R. §§ 4.20, 4.27 (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Presently, the Veteran has a disability rating of 10 percent, effective September 14, 2011, for both his right and left foot.  

Under Code 5284, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  The Note to Code 5284 indicates that actual loss of use of the foot shall be rated at 40 percent.

Based on the competent evidence of record, the Board finds that the Veteran is entitled to a disability rating of 30 percent, as his symptoms are more appropriately characterized as severe.

A VA treatment record from August 2011 shows that the Veteran was evaluated for orthotics.  The examination showed that the Veteran demonstrated pain while trying to dorsi and plantar flex his left ankle.  He ambulated in the clinic barefoot and showed no signs of weak evertors or ambulating on lateral border of his feet.  

A VA treatment record from August 2011 shows the results of an examination of the Veteran's left foot and ankle.  It found that the Veteran had weak evertors 2/5, dorsiflexion 4/5, plantar-flexion 5/5, PT 5/5, and EHL 3/5.  Arom dorsiflexion 30 degrees, plantar flexion 0-45 degrees with inversion of ankle, decreased and PT 2 +; x-rays reveal pes planus with 35 degree Bohler angle, no charcot changes, gouty lyric reaction MTP with history of gout.

The Veteran was afforded a VA examination in December 2011.  The examiner identified the onset of the Veteran's plantar fasciitis as April 2011.  Specifically, after the Veteran's June 2010 right knee arthroplasty, he noted increasing pain in the mid arch of his feet, like an "ice pick" stabbing sensation and throbbing intensity.  The right foot was noted to be more intense than the left.  There was no noted trauma to the feet or foot related neoplasm. 

In the right foot, there was no identified swelling, heat, stiffness, fatigability, or weakness.  However, there was identified pain while standing, walking, and at rest.  There was also a lack of endurance while standing and walking, and other symptoms experienced while standing and walking.  The pain was identified to be at the mid-arch on palpation; the lack of endurance was due to pain; and there was abnormal medial shoe wear.

In the left foot, there was no identified heat, redness, stiffness, fatigability, or weakness.  However, there was identified pain while standing, walking, and at rest.  There was also a lack of endurance while standing and walking, and other symptoms experienced while standing and walking.  The pain was identified to be at the mid-arch on palpation; the lack of endurance was due to pain; and there was abnormal medial shoe wear.

There were no noted flare-ups of foot joint disease and the Veteran was noted to have functional limitations of being able to stand only 15-30 minutes, unable to walk more than a few yards, and there is increasing pain with extended ambulation.  However, no assistive aids/devices were noted to be needed.

The physical examination of the right foot showed no evidence of swelling, instability, or weakness, however, there was evidence of painful motion, tenderness, and abnormal weight bearing.  There was pain and guarding on range of motion, pain in the mid-arch, and an unusual shoe wear pattern.  There was no noted vascular foot abnormality or evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Achilles alignment was normal, both for non weight-bearing and weight-bearing.  There was no forefoot malalignment.  However, there was midfoot malalignment and moderate pronation.  An arch was present on non-weight bearing, but not on weight-bearing, and there was pain on manipulation.  Varus/Valgus angulation of the OS calcis in relationship to the long axis of the tibia/fibula showed reduced CIA.  The right heel valgus was 0 degrees and correctible by manipulation.  The examiner noted post-static dyskinesia, and pain in the mid-arch exacerbated by IADL and weight bearing.  There was no noted muscle atrophy.  An x-ray report indicated juxtacorticular cystic lesions consistent with gout.  The Veteran's gait was noted to be short steps with early heel off.  There was pain on internal rotation of tibia on weight bearing.

The physical examination of the left foot showed no evidence of swelling, instability, or weakness; however, there was evidence of painful motion, tenderness, and abnormal weight bearing.  On ROM STJ there was noted pain and guarding, tenderness in the mid-arch, and an unusual shoe wear pattern.  There was no noted vascular foot abnormality or evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Achilles alignment was normal, both for non-weight-bearing and weight-bearing.  There was no forefoot malalignment.  However, there was midfoot malalignment, correctable by manipulation.  The manipulation was noted to be painful.  There was moderate pronation.  An arch was present on non-weight bearing, but not on weight-bearing, and there was pain on manipulation.  Varus/Valgus angulation of the OS calcis in relationship to the long axis of the tibia/fibula showed slight reduction in CIA.  The left heel valgus was 0 degrees and correctible by manipulation.  The examiner noted that this problem by history is consistent with being concurrent with the knee malfunction.  The Veteran had less pain in the left than the right and post static dyskinesia.  There was no noted muscle atrophy.  The Veteran was also noted to have juxtacorticular fist MPJ lesion consistent with gout.

The examiner remarked that plantar fasciitis was permanently aggravated by knee dysfunction requiring (ultimately) a total joint replacement.  The knee replacement exacerbates the plantar fasciitis as the knee dysfunction would by definition reduce the IADL provoking the mid-arch symptoms of plantar fasciitis.

A VA treatment record from February 2013 shows that the Veteran complained of left foot pain.  The examiner found the dorsal aspect warm to touch, with no erythema, a large callus at heal, pain with pinching of heel and deep palpation of left heel.  It was assessed as a spected heel spur.

A VA treatment record from April 2013 shows that the Veteran was seen by the podiatry clinic post bunion surgery in both feet.  The Veteran complained of pain in both feet and heels, with his right heel causing more pain than the left.  X-rays of the right foot showed findings at the first MTP joint suggest advanced degenerative changes with multiple cystic lucencies most likely representing geodes, less likely erosions.  The appearance is similar to the contralateral first MTP joint and correlates clinically for inflammatory arthropathy such as gout.  The left foot showed diffuse erosions involving the first metatarsal head and proximal phalanx with destruction of the first metatarsal-phalangeal joint space consistent with long-standing gout and foreshortened first proximal phalanx, possibly congenital.  

A VA treatment record from October 2013 states that the Veteran's ambulation is worsening.

A VA treatment record from April 2014 shows that x-rays revealed that the Veteran has degenerative changes and that heel spur may be causing heel pain.  He has been diagnosed with plantar fasciitis and given injection.  The Veteran was evaluated by physical therapy for his difficulty with ambulation and unsteady gait.  It was determined that he could benefit from rollator use to help with his ambulation.  He was given rollator and stated that he has not had any falls since using it.

A VA treatment record from June 2014 shows that the Veteran complained of foot pain, worse in the morning upon weight bearing.  The Veteran reported a pain of 8/10 the day of treatment.  The examiner noted contracted toes, pain to palpation of the medial plantar aspect of feet and 5th left toe at the level of the metatarsophalangeal joint.  The examiner assessed plantar fasciitis, heel pain, hammertoes, and heel spur.

In September 2014 the Veteran was afforded a VA examination.  The examiner reported that the Veteran stated that after his surgery for his right knee, he developed increasing pain at the sole, mid-arch, and hind foot, bilaterally.  He stated that the pain was and still is more intense in the right foot than the left foot.  The Veteran stated that he had shots for the condition.  He stated that he was evaluated two weeks prior by the foot doctor due to increasing pain in the right heel.  The foot doctor confirmed in the visit that he had heel spurs.  Pain on the sides of the feet have decreased.  The Veteran is waiting for an orthotics delivery.  

Upon examination, the Veteran described pain at the sole, mid-arch, and hind foot, bilaterally and the pain was and still is more intense in the right foot.  It was also indicated that the Veteran had pain on flexion and extension and on bearing weight.

Upon examination, the Veteran had pain to his mid-sole and to the center of the plantar aspect of bilateral heel.  The pain is constant.  Orthotics were ordered by the foot doctor, but the Veteran is not using them since he has not received them.  It was indicated that these conditions were moderate and affected both feet.  The Veteran's foot condition was noted to chronically compromise weight bearing and it requires arch supports, custom orthotic inserts, or shoe modifications.  The examiner noted that the Veteran has difficulty bearing weight even when he went for x-rays.  The Veteran also has bilateral heel spurs, which are secondary to the plantar fasciitis.

The Veteran has not had any foot surgeries.  Pain was noted on the examination for both feet, and it was noted that this contributes to functional loss.  On both feet, the Veteran experiences less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-ups, contracted scars, etc.); pain on movement; pain on weight-bearing.  It was noted that the Veteran's pain is worsened by physical activity repeated over a period of time in both feet.  No scars or other physical findings or complications were noted.

Imaging studies of both feet documented degenerative or traumatic arthritis.  Weight-bearing views of the feet could not be safely acquired due to the Veteran's instability.  As a result, assessment for pes planus or pes cavus could not be meaningfully performed.  Bilateral plantar calcaneal spurs were seen.  Bilateral first metatarsophalangeal (MTP) joint advanced osteoarthritis was seen with suspected prior arthrodesis procedures.  No acute fractures were identified.  Otherwise, the tarsometarsal and other joint spaces were noted to be preserved.  No radiopaque foreign bodies were detected.  No significant soft tissue swelling was noted.  The impression was (1) unable to acquire weight-bearing views due to patient instability; (2) bilateral plantar calcaneal spurs; (3) bilateral first MTP advanced osteoarthritis is suspected previous arthrodesis.  Bilateral first MTP advanced osteoarthritis was noted to not be related to plantar fasciitis.

Based on the competent evidence of record, the Board finds that the Veteran's symptoms more nearly approximate a severe foot disability and entitle him to a disability rating of 30 percent, under Diagnostic Code 5284.  The evidence of record shows the Veteran's consistent complaints about his foot pain.  The December 2011 VA examination indicated that the Veteran complained of pain like an "ice pick" stabbing and throbbing, and the Veteran experienced pain while standing, walking, and at rest in both feet.  In fact, the Veteran was noted to only be able to stand for 15-30 minutes, unable to walk more than a few yards, and experienced increasing pain with ambulation.  The record indicates that the Veteran has received orthotics and ambulating assistive devices, including a rollator.  At the September 2014 examination, the Veteran reported constant pain and the examiner noted that the foot condition chronically compromised weight bearing.  In fact, the Veteran had difficulty bearing weight for x-rays.

Diagnostic Codes 5280, 5281 and 5282 provide the rating criteria for disabilities that have been manifested by hallux valgus, hallux rigidus, and hammer toes respectively.  See 38 C.F.R. § 4.71a.  However, these rating criteria do not provide for a disability rating higher than 10 percent.  As such, they do not assist the Veteran in attaining a disability rating higher than that already contemplated by the Board's analysis.

Disabilities resulting from flat feet (pes planus) are rated under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  However, the record does not show symptomatology that is analogous to the criteria for a disability rating higher than 30 percent under Diagnostic Code 5276 (i.e., there is no evidence of pronounced flat feet, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances).  As such, Diagnostic Code 5276 also does not assist the Veteran in this case.

Similarly, disabilities resulting from claw foot (pes cavus) are rated under Diagnostic Code 5278.  See 38 C.F.R. § 4.71a.  The record does not indicate that the Veteran suffers from pes cavus, or that such a disability is a manifestation of the Veteran's service-connected right foot disability.  Even if the evidence did indicate such a relationship, thus permitting application of Diagnostic Code 5278 in this case, the evidence simply does not show symptomatology that is analogous to the criteria for a disability rating higher than 30 percent under Diagnostic Code 5278 (i.e., bilateral marked contraction of plantar fascia with dropped forefoot, all hammer toes, very painful callosities, and marked varus deformity).  As such, Diagnostic Code 5278 also does not assist the Veteran in this case.

For the reasons discussed above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107 (b), the Board finds that a rating of 30 percent is warranted for the Veteran's bilateral foot disability.

Right Knee (TKA)

The record shows that the Veteran received a total right knee arthroplasty on June 29, 2010.  Effective August 1, 2011, the Veteran has been in receipt of a 30 percent rating under 38 C.F.R. § 4.71a, DC 5055, for his right knee replacement.  Prior to August 1, 2011, the Veteran was rated at 100 percent, for the one year following the implantation of a prosthesis (i.e., the knee replacement surgery).  See DC 5055.  After review of the evidence of record, the Board finds that based on the competent evidence of record, the Veteran is entitled to a 60 percent rating effective August 1, 2011.

Under DC 5055, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

A July 2011 VA treatment record states that the Veteran did well for approximately 6 to 7 months following his surgery, but then began having pain and swelling in his right knee and he has been having on and off pain since that time.  His maximum walking distance is approximately 2 blocks before he has pain and has to sit down. The Veteran has occasional swelling and some discoloration of his knee.  X-rays taken in April appeared to show good position of the knee implant with no loosening.  An MRI was done, but it was inconsequential because of the implant and it really could not be interpreted because of the presence of the metal.  The examiner concluded that the Veteran has ongoing knee pain, most likely on a synovitic inflammatory basis.

An August 2011 VA treatment record states that the Veteran has experienced pain with weight bearing ever since his surgery.  Examination showed normal gross alignment and no visible swelling.  He had range of motion of negative 5 to 115 degrees.  His strength was reported to be 4+/5 flexion and extension of the knee due to pain and 4+/5 hip abductors.  He was tender to palpation at the pes anserinus with slight warmth.  He had a moderately antalgic gait.

A September 2011 VA treatment record states that the Veteran was seen for right leg weakness.  The Veteran reported being weak in his ankle, but the examiner found that his pain is mostly just above the right knee in the posterior thigh.  On physical examination his strength is 5/5 throughout except 4/5 in the right knee flexors with give-way weakness.  Much of his right lower extremity strength examination is limited by pain, though the examiner found the Veteran to be quite strong.  His deep tendon reflexes were 1+ in bilateral patella and Achilles.  

An October 2011 VA treatment record states that the Veteran reported that he has never really gotten over his knee problem, even after his surgery.  The right knee was reported to have a range of motion of 0-90 degrees with no instability.  Also there was no noted swelling or deformity.  The Veteran complained of numbness over the lateral aspect of the knee, which the examiner reported was not unusual following total knee arthroplasty and it will most likely always be that way.  During the examination, the Veteran experienced pain from touching certain areas, such as posteriorly in the popliteal region.  Also, the Veteran stated that after sitting on the examining table for a while that his right lower quadriceps area became numb.

A private treatment record from November 2011 shows that the Veteran attended treatment sessions for right knee tendonitis.  At his initial evaluation in September 2011, the Veteran had decreased strength, decreased flexibility, decreased range of motion, decreased functional mobility, pain, postural deviation, and fall risk.  He received therapeutic exercise to increase strength and flexibility.  However, after five sessions he had not met his long term goals of hip and knee strength to 5/5; increased range of motion of his right knee to flexion of 120 degrees; increased flexibility in right hamstrings to 70 degrees (straight leg raise); decreased pain to 3/10 consistently (pain worse at 6/10); ability to stand on his right foot x15 without falling; decrease tenderness to palpation to minimal at the pes anserine and over patella; no deviations in gait.  The only goal met was decrease in swelling in the right knee to within one centimeter of the left knee circumference.  The Veteran noted popping in his knee and pain as 7/10.

The Veteran was afforded a general VA medical examination in March 2012.  It was noted that flare-ups do not impact the function of the knee and/or the lower leg.  Right knee testing showed 90 degree flexion with painful motion beginning at 90 degrees.  There was no noted limitation of extension or objective evidence of painful motion.  No testing was noted for the left knee.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test flexion for the right knee ended at 90 degrees and there was no noted limitation of extension.  No testing was noted for the left knee.

The examiner indicated that the Veteran has functional loss and/or functional impairment of the knee and lower leg, specifically, in the right knee: less movement than normal; pain on movement; and interference with standing/walking-right.  The Veteran also has tenderness or pain to palpation for joint line or soft tissues of either knee.

Muscle strength testing was conducted and both knees showed active movement against some resistance (4/5) on flexion and extension.  Join stability tests were conducted with both knees showing normal anterior, posterior, and medial-lateral stability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted to have meniscal conditions or surgical procedures for a meniscal condition, specifically, a meniscus (semilunar cartilage) condition involving a meniscal tear in the right knee.  There was no noted meniscectomy.  The Veteran's total knee joint replacement of the right knee was indicated in June 2010 with residuals of intermediate degrees of residual weakness, pain or limitation of motion.

It was noted that the Veteran has scars (surgical or otherwise) related to the treatment of his knee condition, however, none of the scars were reported to be painful and/or unstable, or greater than 39 square cm (6 square inches) in total area.

The Veteran uses a cane regularly as a normal mode of locomotion for his right knee condition.

Imaging studies were noted showing degenerative or traumatic arthritis in the right knee.  

The Veteran remarked that he has never really gotten over his knee problem, even after his June 2010 surgery.  Records indicate that in August 2010 the Veteran had chronic pes anserine tendinitis/bursitis and he received injections of a lidocaine/steroid mixture, however, the injections, according to the Veteran, were of no real benefit.  Also the Veteran has been going to physical therapy and the therapist report indicates that he has not made satisfactory progress and that the pain for the most part has continued even though he continues to exercise at home.  The right knee's range of motion is 0-90 degrees essentially.  There is no instability about the right knee.  Also there is no swelling or deformity.  It was the examiner's opinion that the Veteran does not have any physical findings that would explain his symptoms.  The examiner did not think there was anything else that could be done for the Veteran other than to encourage him to lose weight.  The prosthesis components were noted to be in satisfactory positions.  No periprosthetic loosening or fracture was seen.

A January 2013 VA treatment record indicates that the Veteran wears a brace on his right knee to keep him from falling.

A VA treatment record from March 2014 states that the Veteran was experiencing pain in his right knee of 8/10 even with pain medication.  The examiner noted that the Veteran is unsteady due to his right knee pain related to problems with his knee replacement.  The Veteran also stated that he experiences dizziness from his right knee pain.  

In September 2014, the Veteran was afforded a VA examination.  The Veteran reported that at his last visit with an orthopedic specialist about ten months ago, his right knee pain was constant and he claims in it is 8/9 on a 0/10 pain scale.  He stated that he can walk half of a block and then he needs to sit and rest.  He uses a four wheel walker to ambulate.  During the last year the Veteran reported that the right knee snaps.  The Veteran did not report that flare-ups impact the function of the knee and lower leg.

Upon examination, the right knee showed flexion of 100 degrees and objective evidence of painful motion began at 100 degrees.  Examination of the left knee showed flexion of 115 degrees and objective evidence of painful motion began at 115 degrees.  There was no noted limitation of extension or objective evidence of painful motion for either knee.  The Veteran was able to perform repetitive-use testing with three repetitions.  For the right knee, post-test flexions ended at 100 degrees and 115 degrees for the left knee.  There was no noted limitation of extension for either knee.

It was noted that the Veteran has functional loss and impairment of the knee and lower leg due to less movement than normal and pain on movement.  It was also reported that the Veteran experiences pain on palpation in his right knee.  Muscle strength testing was conducted.  The Veteran's knee flexion and extension in both knees showed active movement against some resistance.  Joint stability tests showed normal anterior instability, posterior instability, and medial-lateral instability in both knees.

There was no noted history of recurrent patellar subluxation/dislocation.

It was indicated that the Veteran has had meniscal conditions or surgical procedures for a meniscal condition, specifically a meniscus (semilunar cartilage) condition in the right knee, though there are no current symptoms.  In addition, the Veteran has had a meniscectomy in his right knee in October 2009 for a medial meniscal tear.  However, there are not residual signs and/or symptoms.  The Veteran's June 2010 right knee total knee joint replacement was noted, as were intermediate degrees of residual weakness, pain or limitation of motion.

It was noted that the Veteran has scars (surgical or otherwise) related to the treatment of his knee condition, however, none of the scars were reported to be painful and/or unstable, or greater than 39 square cm (6 square inches) in total area.

The Veteran regularly uses a four wheel walker for his right knee condition.

Imaging studies were noted showing degenerative or traumatic arthritis in both knees.  There was no x-ray evidence of patellar subluxation.  Previous studies noted a right knee prosthesis in good position; no evidence of loosening.  A small cortical exostosis of the upper margin of medial femoral condyle was noted.  The left side showed mild degenerative narrowing of the tibiofemoral compartment, but no other specific bone and join abnormalities.

The examiner stated that no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (i.e. with repetition) was found.  The nature and extent of any additional limits during "flare-ups" is 0 degrees since there are none reported.  There was no objective evidence of "flare-ups" and no additional limitation of AROM.

A November 2014 VA treatment record indicates that the Veteran complained of sharp pains from his knees down bilaterally that felt like someone is poking him with an icepick.

An August 2015 VA treatment record states that after a heart attack two weeks prior, the Veteran fell out of the back door of his house and has had swelling and pain in his left hip and right knee.  The Veteran's right knee was noted to be very tender at the distal end of the knee cap and tender around the knee and lower leg with a red color and warm to touch.  Obvious lumps were noted and +1 slight pitting edema.

The Veteran was afforded a November 2015 VA examination for his left knee, though results include tests performed on the right knee as well.  Range of motion testing showed abnormal range of motion for both knees.  In the right knee, flexion was to 40 degrees and extension to 140.  In the left knee, flexion was to 70 degrees and extension to 140.  The examiner noted that in both knees during flare-ups, the Veteran has loss of AROM which contributes to functional loss.  Pain was also noted on the exam and causes functional loss.  No pain was noted with weight bearing on either knee, though there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues, specifically, moderate tenderness without swelling, stiffness or ankylosis.  There was no objective evidence of crepitus.

The Veteran was able to perform repetitive use testing with at least three repetitions on both knees without additional functional loss or range of motion after these repetitions.  The Veteran was not examined immediately after repetitive use over time and the examination was noted to be neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, and lack of endurance were noted factors that significantly limit functional ability with repeated use over a period of time for both knees, and fatigue was a noted factor as well for the right knee.  The right knee's recorded range of motion was flexion to 40 degrees and extension to 140; the left knee's was flexion to 70 degrees and extension to 140.

The examiner noted that the examination was being conducted during a flare-up.  Pain, fatigue, weakness, and lack of endurance were all noted to contribute to functional loss in both knees.  The right knee's recorded range of motion was flexion to 40 degrees and extension to 140; the left knee's was flexion to 70 degrees and extension to 140.

Strength testing was conducted and normal strength was noted in both knees.  There was no noted muscle atrophy or ankylosis, nor history of recurrent subluxation, instability, or recurrent effusion in either knee.  Joint stability testing was not indicated.

A meniscus (semilunar cartilage) condition was noted, specifically a meniscal tear on the right side.  A total knee joint replacement was noted with chronic residuals consisting of severe painful motion or weakness.  An arthroscopic repair was noted in 1965, 1971, and 2010, with residual right knee pains.  Moderate to severe tenderness of right knee and left knee without swelling, stiffness of ankylosis were noted.

It was noted that the Veteran has scars (surgical or otherwise) related to the treatment of his knee condition, specifically, a vertical scar on his right knee measuring 17 centimeters in length and 0.2 centimeters in width.  The vertical medial side is 5.5 centimeters in length and 0.2 centimeters in width.  None of the scars were reported to be painful and/or unstable; greater than 39 square cm (6 square inches) in total area; or located on the head, face or neck.

The Veteran constantly uses a four wheel walker to help alleviate bilateral knee pain due to degenerative arthritis of both knees and right total knee arthroplasty.

Imagining studies of both knees shows degenerative or traumatic arthritis, specifically, a 2014 bilateral knee x-ray showed bilateral degenerative arthritis of both knees; total knee replacement with prosthesis in good condition.

The examiner remarked that the Veteran has bilateral degenerative arthritis of both knees.  Has constant bilateral knee pain and gets occasional flare-ups especially from moving both knees with loss of AROM and functional impairment due to loss of AROM and pain from repeated use of joint over period of time.

In light of the evidence above, the Board finds that the residuals of the Veteran's right total knee replacement more nearly approximate a 60 percent disabling, effective August 1, 2011.  In this regard, the Board finds the Veteran has experienced symptomatology which more nearly approximates chronic residuals consisting of severe painful motion and weakness.  Indeed, while at times strength was noted as normal, he regularly needs a walker to ambulate, is in constant pain and has been consistently noted to have intermediate degrees of weakness, pain and loss of motion.  

Having determined that a 60 percent disability rating is warranted, the Board must now determine if a disability rating in excess of 60 percent is warranted at any time during the appeal period.  In this regard, the Board notes that a 60 percent rating is the maximum allowed for chronic residuals of severe painful motion or weakness under Diagnostic Code 5055.  The Board has considered whether a higher rating could be assigned under any other potentially applicable rating criteria, but finds that finds that none provide for a disability rating in excess of 60 percent.  Finally, it is noted that separate ratings under DCs 5256 to 5263 could not be assigned in conjunction with a rating under DC 5055 as that would result in separate ratings for the same symptoms, known as pyramiding, which is prohibited.  See 38 C.F.R. §§ 4.14, 4.71a.

Therefore, the Board finds that a rating of 60 percent, but no more, for the Veteran's total right knee arthroplasty is appropriate, effective August 1, 2011.

Right Knee Scar

Service connection for a residual scar of a right total knee replacement was awarded in the October 2014 rating decision on appeal.  An initial noncompensable evaluation was assigned effective March 7, 2012. 

Scars are rated in accordance with 38 C.F.R. § 4.118 as disorders of the skin under Diagnostic Codes 7800-7805.  The Veteran's right knee scar is currently rated as noncompensably disabling under Diagnostic Code 7805 for scars not specifically addressed by Diagnostic Codes 7800-7804.  Under this diagnostic code, any disabling effects not considered by the other criteria pertaining to scars are rated under the appropriate diagnostic codes.

A compensable evaluation is not appropriate for the Veteran's residual surgical scar under any of the applicable rating criteria.  Upon VA examination in March 2012 and September 2014 it was noted that the Veteran has scars (surgical or otherwise) related to the treatment of his knee condition, however, none of the scars were reported to be painful and/or unstable, or greater than 39 square cm (6 square inches) in total area.  The November 2015 VA examination showed that the Veteran has a vertical scar on his right knee measuring 17 centimeters in length and 0.2 centimeters in width; he vertical medial side is 5.5 centimeters  in length and 0.2 centimeters in width.  The evidence does not show that the scars are the result of a burn, or that they involve the head, face, or neck.  The medical evidence does not establish that the scar is painful or tender, and there is no indication it has resulted in any limitation of motion or functional impairment.  A compensable evaluation is therefore not warranted and the claim is denied.

TDIU

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Again, the Board has reviewed all the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for a TDIU on January 19, 2012.  At the time of the Veteran's application, the Veteran was service-connected for the following disabilities at the following rates: degenerative arthritis, right knee at 30 percent disabling; bilateral hearing loss disability at 10 percent disabling; tinnitus at 10 percent disabling; plantar fasciitis, right foot at 10 percent disabling; plantar fasciitis, left foot at 10 percent disabling.  His combined evaluation for compensation was 60 percent.  Now, per this Order, the Veteran's service-connected knee disability is rated as 60 percent disabiling, effective August 1, 2011.  Therefore, the Veteran meets the threshold requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).

In his January 2012 TDIU application, the Veteran stated that he was a self-employed farmer from 2002 to 2008, and that he became too disabled to work in November 2008.  The Veteran indicated that his highest education achieved was two years of college and that he has not had any eduction or training since he became too disabled to work.  A review of the submitted tax records submitted by the Veteran do not indicate employment for tax years 2010, 2012, 2013, 2014, 2015, 2016.

Various examinations have touched on the Veteran's employability.  In a February 2012 VA examination for hearing loss and tinnitus the Veteran indicated that he had not worked since 1979, and at that time he worked as a chicken farmer.  A March 2012 general medical examination, opined that the Veteran experiences pain with prolonged walking/standing, which would interfere with physical employment, but not sedentary employment.  Similarly, a September 2014 VA examination found that the Veteran's foot disability would cause a moderate impact on his ability to work in a physical job where he has to be on his feet for prolonged periods of time, but would not affect his ability to have a sedentary job.

When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  The examiners' opined that the Veteran's disabilities did not preclude him from obtaining and maintaining substantially gainful employment.  However, when looking at the effects of the Veteran's service-connected disabilities in the aggregate, and considering the Veteran's past education and work experience as a farmer, the Board finds the Veteran is not capable of obtaining and maintaining substantially gainful employment consistent with his education and experience.  While guided by VA examiners' opinions, the Board is the ultimate arbitrator on whether or not the Veteran is entitled to TDIU, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to an evaluation of 30 percent rating for plantar fasciitis, right foot, with calcaneal spur (claimed as foot condition) foot is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an evaluation of 30 percent rating for plantar fasciitis, left foot, with calcaneal spur (claimed as foot condition) foot is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an evaluation of 60 percent, effective August 1, 2011, for total right knee replacement is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an initial rating in excess of 0 percent for right knee scar is denied.

Entitlement to TDIU is granted.


REMAND

Regarding the Veteran's claim for entitlement to an increased disability rating for bilateral hearing loss disability, the Board finds that further development is necessary.  Specifically, the Board finds that the results of a February 19, 2013 private audiological examination, conducted at the Marshfield Hospital in Eau Claire, Wisconsin, at the request of VA, require clarification before a final decision may be rendered.

For VA rating purposes, an examination for hearing impairment must satisfy the requirements of 38 C.F.R. § 4.85 (a): it must be conducted by a state-licensed audiologist; the examination must include a controlled speech discrimination test using the Maryland CNC; the examination must include a pure tone audiometry test; and the examination must be conducted without the use of hearing aids.

It is unclear to the Board that the private February 19, 2013 examination conformed to the requirements of 38 C.F.R. § 4.85 (a), and is therefore adequate for rating purposes.  In particular, the Board notes the pure tone testing results have not been interpreted from the chart provided, and it cannot determine whether speech recognition testing used the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Contact the appropriate entity(ies) to determine whether the February 19, 2013 private examination conformed to the requirements of 38 C.F.R. § 4.85 (a).  Clarification is needed for the following:

(a) Determine whether the examination included a controlled speech discrimination test using the Maryland CNC;

(b) Provide an interpretation of the audiometric findings currently provided only in a chart to clarify results for pure tone audiometry readings in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second for both ears; and

(c) Determine whether the examination was conducted without the use of hearing aids.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


